726 N.W.2d 732 (2007)
LIBERTY HILL HOUSING CORPORATION, Petitioner-Appellant,
v.
CITY OF LIVONIA, Respondent-Appellee.
Docket No. 131531. COA No. 258752.
Supreme Court of Michigan.
February 9, 2007.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether Pheasant Ring v. Waterford Township, 272 Mich. App. 436, 726 N.W.2d 741 (2006), was correctly decided. They may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a *733 mere restatement of the arguments made in their application papers.